Citation Nr: 1147417	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  09-43 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a vestibular disorder, claimed as vertigo.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from April 1968 to April 1973.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a November 2008 rating decision by the St. Paul, Minnesota, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The issue has been recharacterized to better reflect the evidence of record and the Veteran's allegations.

The Veteran testified at a July 2010 hearing held at the RO before the undersigned; a transcript of the hearing is of record.

In June 2010, the RO issued a decision denying entitlement to an increased evaluation for service-connected bilateral hearing loss.  In July 2010, within the appellate period for this decision, the Veteran submitted additional relevant evidence, including a copy of an April 2010 private audiometric evaluation.  This evidence is considered to have been filed in connection with the claim for increase, and must be weighed by the RO.  The still pending claim for increase is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

The Veteran has testified that while he has termed his claimed disability as "vertigo," no doctor or other medical professional has formally diagnosed that condition.  He indicated that his alleged disability has been described as lightheadedness, dizziness, and imbalance.  The request to HealthPartners for medical records from 1985 to the present for treatment for "vertigo" did not therefore reasonably encompass all potentially relevant records.  If the records referred to the complaints by some other term, the provider might not have discovered them.  Importantly, the response of HealthPartners indicated that there were no records for treatment of vertigo, specifically.  On remand, a new request for complete healthcare records from 1985 to the present must be made.

Following such, a new VA examination is required.  The October 2008 VA examiner stated that the required medical opinion could not be rendered based on the current record.  Additional testing, to include "consultation with [an] Ear, Nose and Throat specialist as well as some testing such as EMG" was recommended.  No such testing was accomplished.  The examiner did not state that an opinion was not possible, only that more information was needed; the duty to assist requires that efforts be made to obtain that information.  In its absence, the October 2008 examination report is not adequate for adjudication purposes.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and his representative and request properly executed, separate VA Form 21-4142's, Authorization and Consent to Release Information to the Department of Veterans Affairs, for all healthcare providers who have treated him for vertigo, lightheadedness, imbalance, dizziness, or similar complaints since service.  An updated form for HealthPartners must be specifically requested.

Upon receipt of such, VA must take appropriate action to contact the identified healthcare providers and request complete records for the periods identified by the Veteran.  In particular, request records from HealthPartners, from 1985 to the present.

All records and/or responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  The Veteran should be informed that, in the alternative, he may obtain and submit the records himself.  

2.  After completion of 1 above, to extent possible, schedule the Veteran for a VA ear disease examination with an otolaryngologist or similarly qualified specialist in ENT disorders.  The qualifications of the examiner to conduct the examination must be specifically set forth.

The claims file must be reviewed in conjunction with the examination, the examination report should include discussion of the Veteran's documented medical history and assertions.  Treatment for dizziness in service is shown.  All necessary testing should be accomplished.  

The examiner should state whether there is any current disease or condition which manifests as, or includes, reported dizziness, imbalance, lightheadedness, vertigo, or similar symptom.  The examiner must opine as to whether it is at least as likely as not (50 percent or greater probability) that any such condition is caused or aggravated by or is otherwise related to the Veteran's military service.  The possibility of Meniere's disease should be specifically commented on.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and after any additional notification and/or development deemed warranted, readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case, and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

